EXHIBIT 10.1


PERFORMANCE SHARES AGREEMENT
PURSUANT TO THE
ROYAL CARIBBEAN CRUISES LTD. 2008 EQUITY INCENTIVE PLAN


Name of Grantee
 
 
Grant Date
 
 
Target Number of Performance Shares
 
 
Value of Each Performance Share on Date of Grant
 
 
Service Vesting Date
 
 
Performance Period
 
 

 
This Performance Shares Agreement (this “Agreement”) is dated as of _______,
201_ and is entered into between Royal Caribbean Cruises Ltd. (the “Company”)
and Jane Doe, an employee of the Company.  Performance Shares consist of the
right to receive shares of common stock, par value $.01 per share, of the
Company (“Shares”) as set forth herein.  This Agreement is made pursuant to the
provisions of the Royal Caribbean Cruises Ltd. 2008 Equity Incentive Plan (the
“Plan”) and consists of this document and the Plan.  Capitalized terms used and
not defined in this Agreement shall have the meanings given to them in the Plan.
 
The Company and the Grantee hereby agree as follows:
 
Grant of Performance Shares
The Company hereby grants to the Grantee between 0% and 200% of the Target
Number of Performance Shares.  The exact number of Performance Shares (the
“Actual Number of Performance Shares”) will be determined based on the Company’s
[insert performance metrics] for the Performance Period.  Please refer to the
performance matrix on Schedule A hereto which sets forth how the Actual Number
of Performance Shares is calculated.
 
Vesting Date
Except as otherwise provided herein, the Performance Shares will vest on the
Service Vesting Date, which is generally three years following the Grant Date.
 
Forfeiture; Early Vesting Events
Until the Vesting Date, the Performance Shares remain subject to forfeiture upon
the Grantee’s ceasing to be employed by the Company or any Affiliate, unless
otherwise specified in the Plan or in this early vesting provision.
 
A.   Death or Disability Prior to End of Performance Period
 
If the Grantee has a Termination of Service by reason of his/her death or
Disability:
 * prior to the end of the Performance Period, the Grantee shall vest in a
   number of Performance Shares equal to the Target Number of Performance
   Shares; or


 
 

--------------------------------------------------------------------------------

 
 

 
 * after the end of the Performance Period, the Grantee shall vest in a number
   of Performance Shares equal to the Actual Number of Performance Shares.

B.  Change in Control Event Prior to End of Performance Period
 
If (i) there is a Change in Control of the Company and (ii) within 12 months of
such change, the Grantee is terminated by the Company without Cause or leaves
the Company for Good Reason (other than death or Disability) (a “Change in
Control Vesting Event”):
 * prior to the end of the Performance Period, the Grantee shall vest in a
   number of Performance Shares equal to the Committee’s then best estimate of
   the Actual Number of Performance Shares; or
 * after the end of the Performance Period, the Grantee shall vest in a number
   of Performance Shares equal to the Actual Number of Performance Shares.

C.  Termination without Cause
 
If the Grantee is terminated by the Company without Cause (other than within 12
months of a Change in Control):
 * during the period between ______, 201___ and _________, 201___, the Grantee
   shall vest in a number of Performance Shares equal to 25% of the Actual
   Number of Performance Shares; or
 * during the period between _______, 201__ and __________, 201_, the Grantee
   shall vest in a number of Performance Shares equal to 50% of the Actual
   Number of Performance Shares.

Any Performance Shares that do not vest in accordance with the foregoing
provisions shall be forfeited upon the Grantee’s Termination of Service.
 
Settlement of Performance Shares
This Agreement will be settled by the delivery to the Grantee of one Share for
each Performance Share on the Vesting Date.  Performance Shares that vest early
upon termination without Cause, death, Disability or a Change in Control Vesting
Event will be settled by the delivery to the Grantee (or his estate) of one
Share for each Performance Share within 60 days following the Termination of
Service.
 
Standard Terms and Conditions
Please refer to Schedule B, incorporated herein by reference, which sets forth
standard terms and conditions applicable to the grant of Performance Shares.

 
By the signatures below, the Grantee and the authorized representative of the
Company acknowledge agreement to this Performance Share Agreement as of the
Grant Date specified above.


 

 Royal Caribbean Cruises Ltd.    Grantee:            By:        

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE A


The Actual Number of Performance Shares to which the Grantee will be entitled
hereunder will be calculated by the Committee based on the Company’s [inset
performance metrics] for [insert year].  Specifically, the Committee shall
calculate the Actual Number of Performance Shares by multiplying the Grantee’s
Target Number of Performance Shares by the applicable percentage determined as
set forth below based on the [insert performance metrics] for the specified
fiscal year.  As noted in this Agreement, special rules apply under certain
circumstances, such as termination without cause, death, disability and
termination following a change-in-control.


[Insert description of how performance metrics are calculated]


The following table shall apply for calculating this Award:







   
[Metric]
 
Component Payout (Percentage of Target Award)
         
Threshold
 
$[___]
 
0%
         
Target
 
$[___]
 
100%
         
Maximum
 
$[___]
 
200%

 


Payout amount for levels of [insert performance metric] between the maximum and
threshold achievement shall be interpolated on a straight-line basis (rounded up
to the nearest integer).   The number of Actual Number of Performance Shares
cannot exceed 200% of the Target Number of Performance Shares.





 
 

--------------------------------------------------------------------------------

 
SCHEDULE B


STANDARD TERMS AND CONDITIONS


The following terms and conditions apply to the grant of Performance Shares
under this Agreement.
 
Application of Plan; Administration.  This Agreement and the Grantee’s rights
under this Agreement are subject to all the terms and conditions of the Plan, as
it may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt. It is expressly understood that the Committee that
administers the Plan is authorized to administer, construe and make all
determinations necessary or appropriate to the administration of the Plan and
this Agreement, all of which shall be binding upon the Grantee to the extent
permitted by the Plan. Any inconsistency between this Agreement and the Plan
shall be resolved in favor of the Plan.
 
Rights as Shareholder.  Neither the Grantee nor any person claiming under or
through the Grantee shall have any of the rights or privileges of a shareholder
of the Company in respect of any Performance Shares (whether vested or unvested)
or underlying Shares unless and until such Performance Shares vest and the
corresponding Shares are issued.  After such issuance, the Grantee shall have
the rights of a shareholder of the Company with respect to voting such Shares
and receipt of dividends and distributions on such Shares, if any.
 
Status as a Creditor.  Unless and until Performance Shares have vested, the
Grantee will have no settlement right with respect to any Performance
Shares.  Prior to settlement of any vested Performance Shares, the vested
Performance Shares will represent an unfunded and unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.  The
Grantee is an unsecured general creditor of the Company, and settlement of
Performance Shares is subject to the claims of the Company’s creditors.
 
Recovery of Erroneously Awarded Compensation.  In the event:
 
·  
required under regulations adopted under the Dodd Frank Wall Street Reform and
Consumer Protection Act;

 
·  
the Company’s financial statements covering the Performance Period are restated
due to material non-compliance with financial reporting requirements prior to
the vesting of the Performance Shares; or

 
·  
the Committee determines, in consultation with the Company’s Audit Committee,
that there is a high likelihood that an out-of-period adjustment to the
Company’s financial statements covering the Performance Period would be deemed
to be material because there is alleged misconduct of one or more participants
hereunder associated with the adjustment and, absent the adjustment, the
benefits payable hereunder to such participant(s) would be materially greater,

 
the Committee may reduce the compensation to be awarded pursuant to this
Agreement based on the erroneous financial data by the amount that is in excess
of what compensation should have been awarded to the Grantee pursuant to the
this Agreement under the accounting restatement or the adjusted financial
statements, as applicable, as determined by the Committee in its sole discretion
taking into account those factors the Committee determines necessary or
appropriate.
 
Transferability.  The Performance Shares are not transferable, whether
voluntarily or involuntarily, by operation of law or otherwise, except as
provided in the Plan. Any assignment, pledge, transfer, or other
 
 
 

--------------------------------------------------------------------------------

 
disposition, voluntary or involuntary, of the Grantee’s Performance Shares made,
or any attachment, execution, garnishment, or lien issued against or placed upon
the Performance Shares, other than as so permitted, shall be void.
 
Governing Law.  To the extent not preempted by U.S. federal law, this Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Florida.
 
Fractional Shares.  Fractional Shares will not be issued upon the vesting of
Performance Shares. In the event that a fractional Share is owed to the Grantee,
instead of paying such fractional Share, the Company shall round up the Shares
that are payable to the Grantee to the nearest whole number.  
 
Tax Liability and Withholding.  The Company or one of its Affiliates shall
assess and withhold any federal, state or local income taxes, social security
taxes, or other employment withholding taxes that may arise or be applicable in
connection with the Grantee’s participation in the Plan, including, without
limitation, any tax liability associated with the grant or vesting of the
Performance Shares or sale of the underlying Shares (the “Tax
Liability”).  These requirements may change from time to time as laws or
interpretations change.  Regardless of the Company’s or the Affiliate’s actions
in this regard, the Grantee hereby acknowledges and agrees that the Tax
Liability shall be the Grantee’s sole responsibility and liability.
 
The Grantee acknowledges that the Company’s obligation to issue or deliver
Shares shall be subject to satisfaction of the Tax Liability.  Unless otherwise
determined by the Company, withholding obligations shall be satisfied by having
the Company or one if its Affiliates withhold all or a portion of any Shares
that otherwise would be issued to the Grantee upon settlement of the vested
Performance Shares; provided that amounts withheld shall not exceed the amount
necessary to satisfy the Company’s tax withholding obligations. Such withheld
Shares shall be valued based on the Fair Market Value as of the date the
withholding obligations are satisfied.  The Company or one if its Affiliates may
also satisfy the Tax Liability by deduction from the Grantee’s wages or other
cash compensation paid to the Grantee by the Company or the Affiliate.  If the
Company or an Affiliate does not elect to have withholding obligations satisfied
by either withholding Shares or by deduction from the Grantee's wages or other
compensation paid to the Grantee by the Company or the Affiliate, the Grantee
agrees to pay the Company or the Affiliate the amount of the Tax Liability in
cash (or by check) as directed by the Company or the Affiliate.  


No Right to Continued Employment.  This Agreement shall not confer upon an
employee any right to continue employment with the Company or any Affiliate, nor
shall this Agreement interfere in any way with the Company’s or Affiliate’s
right to terminate such employment at any time.


Changes in Stock.  In the event that as a result of a stock dividend, stock
split, reclassification, recapitalization, combination of Shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other reorganization, the Company’s common
stock shall be increased, reduced or otherwise changed, the Performance Shares
shall be adjusted automatically consistent with such change to prevent
substantial dilution or enlargement of the rights granted to, or available for,
the Grantee hereunder.
 
Participation in Plan.  The Company is not providing any tax, legal or financial
advice, nor is the Company making any recommendations regarding the Grantee’s
participation in the Plan, or the Grantee’s acquisition or sale of the
underlying Shares.  The Grantee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.
 
 
 

--------------------------------------------------------------------------------

 
Amendments to the Plan.  Subject to the terms of the Plan, the Committee may
terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may in any way adversely
affect the Grantee’s rights under this Agreement without the Grantee’s consent.
 
Compliance with Laws.  This Agreement will be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
stock exchanges as may be required.
 
Severability.  In the event that any provision in this Agreement shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Agreement.
 



 
 
 
 
 

--------------------------------------------------------------------------------
